DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to trivalent metal-doped zinc oxide.
Group II, claims 5-9, drawn to method of making trivalent metal-doped zinc oxide.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The method of group II as claimed is not tailored to make the product of group I.  Even though the inventions of these groups require the technical feature of trivalent metal-doped hexagonal plate-shaped zinc oxide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teaching of Alkahlout (see the rejection herein below). 
During a telephone conversation with Applicant’s Representative, on January 6, 2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alkahlout et al. (Journal of Materials, Volume 2014, Article ID 235638, 8 pages, http://dx.doi.org/10.1155/2014/235638).
	Claims 1-2:  Alkahlout teaches aluminum-doped zinc oxide having a hexagonal plate shape (Alkahlout, page 2, right column, section 3.1.1. and Figure 2(a)).  The aspect ratio of the doped zinc oxide is clearly greater than 2.5 because the length is 1-3 mm while diameter is 400-600 nm (See figure 2(a) and page 2, last paragraph). The trivalent metal, i.e. aluminum), content based on zinc is 1 mol% (page 2, section 3.1.1), which is well within the claimed range of 0.15 to 5 mol%.  Alkahlout does not report the optical properties of the zinc oxide, namely the whiteness and spectral reflectance.  However, as shown in the instant specification, when the precursor of the dopant is metal chloride, in particular, aluminum chloride, the aluminum-doped zinc oxide necessarily exhibits whiteness and spectral reflectance within the claimed range.  See instant specification, page 26, Examples 1-5 and Comparative Examples 3-5.  Here, Alkahlout uses aluminum chloride as the precursor for the doping aluminum (Alkahlout, 
	Claim 3:  The particle has a mean crystallite size of 75 nm (Alkahlout, page 3, Table 1, Al-chloride precursor, and an agglomerate diameter of 800 nm (page 4, right column, section 3.2.2, which is well within the claimed range of 50 nm to 5 m.
	Claim 4:  the aluminum doped zinc oxide appears to have a D90/D10 of 2.5 or lower.  See Figure 2(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



January 13, 2022